232 F.2d 891
56-1 USTC  P 9510
S. B. HAMILTON, Jr., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12582.
United States Court of Appeals Sixth Circuit.
April 9, 1956.

Teddy L. Willocks, Robert P. McClure, Knoxville, Tenn., for petitioner.
Charles K. Rice, John Potts Barnes, Ellis N. Slack, Rollin H. Transue, A. F. Prescott and S. Dee Hanson, Washington, D.C., for respondent.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;

And the court being advised:

2
It Is Ordered that the decision of the Tax Court be and it hereby is affirmed upon the grounds and for the reasons stated in the memorandum findings of fact and opinion of the United States Tax Court.